DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 37-52 in the reply filed on 08/28/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communication module, computerized device, and camera must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

	 
Claims 37, 39-41 and 47 are objected to because of the following informalities:  
Claim 37 recites the term “configured to detected” should be changed to “configured to detect”. 
Claim 39 is a dependent claim containing a reference to claim 1 that has not been previously set forth.
Claim 40 recites the term “prob” should be changed to “probe”.
Claim 41 recites the term “corelate” should be changed to “correlate”.
Claim 47 recites the limitation “a monitoring device” in line 4, which is recited in line 2,  should be changed to “the monitoring device”.
Claim 47 recites the limitation “the interface of the device” in line 6 should be changed to “an interface of the device”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claims 41 and 47 recite the limitation “corelate between the location of the intervaginal device and the elasticity image”. The limitation is not properly described in the specification, paragraph 0056 of the applicant specification discloses “New studies show a correlation between Doppler velocity and tissue stiffness. Thus, to make the correlation between them more precise, both parameters may be used.”. the system is correlating the doppler velocity and the tissue stiffness. There is no description of the correlation of the location of the intravaginal device and the elasticity image. How Is the processor correlating the location of the intravaginal device and the elasticity image? Is the system registering the location data from the auxiliary sensors to the elasticity image?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “data related to an interface of the device with a tissue of an intervaginal anatomy of a patient; one or more auxiliary sensors configured to provide data regarding a location of the device with relation to the intervaginal anatomy of the patient”. It is unclear if the limitation is referring the monitoring device or the intravaginal device. 
Claim 38 recites the limitation “wherein the device is integrated with the intervaginal device”. It is unclear if the limitation is referring the monitoring device or another device. 
Claim 39 recites the limitation “wherein the device is a disposable apparatus configured to be mounted on the intervaginal device”. It is unclear if the limitation is referring the monitoring device or another device. 
Claim 41 recites the limitation “data regarding the location of the device, during an intervaginal test from the one auxiliary sensors; and receive data related to the interface of the device with the intervaginal tissue from the one or more inspection sensors”. It is unclear if the limitation is referring the monitoring device or the intravaginal device. 
Claim 47 recites the limitation “data regarding a location of the device, during an ultrasound test, from one auxiliary sensor, included in a monitoring device attachable to the ultrasound transducer; receiving data related to the interface of the device with a tissue of an anatomy of the patient's body”. It is unclear if the limitation is referring the monitoring device or the intravaginal device. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-39, 40-42, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Egorov et al (US Pub No. US 2017/0065249) in the view of Sliwa et al. (US Pub No. US 2007/0293792).
Regarding claim 37, Egorov teaches a monitoring device, comprising (Figure 2, para 0050; a probe 300 for vaginal tactile and ultrasound imaging. Probe housing has a handle 304 and an elongated portion with two parallel opposite sides 305 and a front tapered portion 306 extending from the handle 304. The elongated portion of the probe housing may support a plurality of tactile sensors forming together a tactile array 302 located over at least a portion of the probe housing in a predefined relationship of tactile sensor positions to each other and to the probe housing.): 
one or more inspection sensors configured to detected data related to an interface of the device with a tissue of an intervaginal anatomy of a patient (Figure 2, element 301, para 0051; probe housing may also house a plurality of ultrasound elements forming together an ultrasound array 301 located over at least a portion of the probe housing in a predefined relationship of element positions to each other and to the probe housing. The ultrasound array 301 is configured to acquire ultrasound images for soft tissues within a pelvic floor from two opposite sides of the vaginal canal.); 
one or more auxiliary sensors configured to provide data regarding a location of the device with relation to the intervaginal anatomy of the patient (figure 2, element 302, para 0056; Tactile signals from the tactile array 302 may further allow determination of insertion depth of the probe into a vagina. Both the orientation and probe insertion depth may be used as part of the function of a probe motion tracking system, which provides detection of probe position relative to pelvic floor organs); and 
a communication module configured to send data received from the one or more inspection sensors and the one or more auxiliary sensors to an external computerized device (figure 2, para 0031; a controller operably connected to the probe housing comprising a data processor configured for acquiring these tactile images and ultrasound images).
However, fails to explicitly teach the monitoring device is attachable to a device.
Silwa, in the same field of endeavor, teaches the monitoring device is attachable to a device (paras 0034 and 105; Sensor arrays or probes may be offered in more than one size or in adjustable or selectable sizes. The sensor(s) may be mountable on the probe and may be disposable. )
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov with the teaching Silwa to provide a monitoring device is attachable to a device. This modification would help in keeping the device sterilized and protecting the body cavity from infections and germs  (paragraph 0014).


Regarding claim 38, Egorov teaches the monitoring device of claim 37, wherein the device is integrated with the intervaginal device (figure 1, para 0047; two tactile sensor arrays consisting of a plurality of tactile sensors placed along the black lines 103 and 107 on both sides of the probe 104).

Regarding claim 39, Egorov teaches the monitoring device of claim I, however fails to explicitly teach wherein the device is a disposable apparatus configured to be mounted on the intervaginal device.
Silwa, in the same field of endeavor, teaches wherein the device is a disposable apparatus configured to be mounted on the intervaginal device (paras 0014 and 0034; t is important to note that devices inserted into the bodily cavities must be sterile. Three ways to achieve this are: a) use a presterilized disposable device).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov with the teaching Silwa to provide a disposable apparatus configured to be mounted on the intervaginal device. This modification would help in keeping the device sterilized and protecting the body cavity from infections and germs  (paragraph 0014).

Regarding claim 40, Egorov teaches the monitoring device of claim 37, wherein the intervaginal device is an ultrasound prob (para 0021, a. providing a vaginal probe equipped with a plurality of tactile sensors and a plurality of ultrasound elements positioned adjacent thereto).

Regarding claim 41, Egorov teaches the monitoring device of claim 37, further comprising a processor: wherein the processor is configured to (figure 2, para 0053; The vaginal probe 300 may be operably connected to a control unit): 
  receive the data regarding the location of the device, during an intervaginal test from the one auxiliary sensors (para 0031;  a controller operably connected to the probe housing comprising a data processor configured for acquiring these tactile images and ultrasound images.); and 
receive data related to the interface of the device with the intervaginal tissue from the one or more inspection sensors (para 0031;  a controller operably connected to the probe housing comprising a data processor configured for acquiring these tactile images and ultrasound images.); 
generate an elasticity image based on the received inspection sensors data, wherein the elasticity image comprises the intervaginal tissue topography and stiffness (paras 0025 and 0081; Once tactile response data and ultrasound imaging data is acquired, additional steps of the method may include data processing to compose tissue elasticity images. The tissue/structure elasticity images may be created as a ratio of stress to strain values for a set of pixels within superimposed (fused) tactile and ultrasound strain images for tissue deformation); and 
corelate between the location of the intervaginal device and the elasticity image (para 0083; Accurate probe motion tracking may allow for probe positioning data in real time within the image generated on the computer display. Imaging with moving probe is expected to increase the ultrasound as well as tactile image resolution.).

Regarding claim 42, Egorov teaches the monitoring device of claim 41, however fails to explicitly teach wherein the processor is further configured to: receive temperature measurements of the tissue, at the location, from at least one temperature sensor; and generate a tissue thermal map form the received temperature measurements.
Silwa, in the same field of endeavor, teaches receive temperature measurements of the tissue, at the location, from at least one temperature sensor; and generate a tissue thermal map form the received temperature measurements (para 0013; probe 1 for performing both of our force/pressure mapping and our temperature mapping. On the insertable length portion L3 we see our two sensors, force/pressure sensor 2a on top and temperature sensor 2b on the bottom).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov with the teaching Silwa to provide a temperature measurements of the tissue, at the location, from at least one temperature sensor; and generate a tissue thermal map form the received temperature measurements. This modification would help in detecting the hot-spots associated with tumors, infection or disease (paragraph 0012).

Regarding claim 44, Egorov teaches the monitoring device of claim 41, wherein the elasticity image indicates a displacement of the tissue due to the ultrasound excitation of the tissue (paras 0044 and 0081; “strain” is a soft tissue displacement under tissue deformation. The tissue/structure elasticity images may be created as a ratio of stress to strain values for a set of pixels within superimposed (fused) tactile and ultrasound strain images for tissue deformation.)

Regarding claim 45, Egorov teaches the monitoring device of claim 41, wherein the processor is further configured to: receive ultrasound images taken during an ultrasound intervaginal test at the received location; and automatically adding the received location to the ultrasound image (para 0083; Accurate probe motion tracking may allow for probe positioning data in real time within the image generated on the computer display. Imaging with moving probe is expected to increase the ultrasound as well as tactile image resolution.).

Regarding claim 46, Egorov teaches the monitoring device of claim 45, wherein the processor is further configured to: receive at least one of: 
physiological data related to the patient and electronic medical record of the patient; and   process the received ultrasound images based on at least one of: the physiological data and the electronic medical record (para. 0095).

Claim(s) 43, 47, and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Egorov et al (US Pub No. US 2017/0065249) in the view of Sliwa et al. (US Pub No. US 2007/0293792) and Bell et al (NPL: “Toward standardized acoustic force (ARF)-based ultrasound elasticity measurements with robotic force control”, [2016]).
Regarding claim 43, Egorov in the view of Sliwa teaches the monitoring device of claim 41, elasticity image includes of patient's tissue topography and stiffness however fails to explicitly teach wherein the elasticity image includes a three- dimensional (3D) image.
Bell, in the same field of endeavor, teaches the elasticity image includes a three- dimensional (3D) image of patient's tissue topography and stiffness (introduction section, page 1518; large-scale three-dimensional (3-D) elasticity imaging is more readily conceivable with a robotic approach).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov in the view of Sliwa with the teaching Bell to provide an elasticity image includes a three- dimensional (3D) image of patient's tissue topography and stiffness. This modification would improve the performance of the robotic system (introduction section, page 1518).

Regarding claim 47, Egorov teaches a method comprising: 
receiving data regarding a location of the device, during an ultrasound test, from one auxiliary sensor, included in a monitoring device attachable to the ultrasound transducer (para 0031;  a controller operably connected to the probe housing comprising a data processor configured for acquiring these tactile images and ultrasound images.);
receiving data related to the interface of the device with a tissue of an anatomy of the patient's body, during the ultrasound test, from one or more inspection sensors, included in the monitoring device (para 0031;  a controller operably connected to the probe housing comprising a data processor configured for acquiring these tactile images and ultrasound images.);
generating an elasticity image based on the received inspection sensors data, wherein the elasticity image comprises the patient's tissue topography and stiffness (paras 0025 and 0081; Once tactile response data and ultrasound imaging data is acquired, additional steps of the method may include data processing to compose tissue elasticity images. The tissue/structure elasticity images may be created as a ratio of stress to strain values for a set of pixels within superimposed (fused) tactile and ultrasound strain images for tissue deformation); and 
corelating between the ultrasound transducer location and the elasticity image (para 0083; Accurate probe motion tracking may allow for probe positioning data in real time within the image generated on the computer display. Imaging with moving probe is expected to increase the ultrasound as well as tactile image resolution.).
However, Egorov in the view of Sliwa fails to explicitly teach training a robot to autonomously perform an ultrasound test, to an anatomy of the patient's body, using a monitoring device
Bell, in the same field of endeavor, teaches training a robot to autonomously perform an ultrasound test, to an anatomy of the patient's body, using a monitoring device (discussion section, page 1522; a force-controlled robot to investigate the consistency of shear wave speed measurements that vary with the applied force. implement a robotic system for elasticity imaging include ease of probe manipulation and cost.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov in the view of Sliwa with the teaching Bell to provide a robot to autonomously perform an ultrasound test, to an anatomy of the patient's body, using a monitoring device. This modification would enable remote visualization and quantification of tissue stiffness which eliminate the need for a sonographer to manually adjust the probe (discussion section).

Regarding claim 49, Egorov in the view of Sliwa teaches the method of claim 47, however, fails to explicitly teach further comprising: determining an upper limit for a force to be applied by the robot based on a signal received form force sensors included in the one or more inspection sensors and the patient's weight.
Bell, in the same field of endeavor, teaches determining an upper limit for a force to be applied by the robot based on a signal received form force sensors included in the one or more inspection sensors and the patient's weight (introduction and discussion sections; With cooperative control, the robot and operator share control of the ultrasound probe via a force sensor that determines the direction of external forces applied forces of 9.8 and 22 N, respectively, for obese patients (BMI > 25) [33], 7.5 and 17.3 N, respectively, for normal weight patients (BMI = 18.5–25) [33], and 7.0 and 27.3 N, respectively, along the probe axis for all patients (BMIs not reported) [34].).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov in the view of Sliwa with the teaching Bell to provide an upper limit for a force to be applied by the robot based on a signal received form force sensors included in the one or more inspection sensors and the patient's weight. This modification would enable remote visualization and quantification of tissue stiffness which eliminate the need for a sonographer to manually adjust the applied force, (discussion section).

Regarding claim 50, Egorov in the view of Sliwa teaches the method of claim 47, elasticity image includes of patient's tissue topography and stiffness however fails to explicitly teach wherein the elasticity image includes a three- dimensional (3D) image.
Bell, in the same field of endeavor, teaches the elasticity image includes a three- dimensional (3D) image of patient's tissue topography and stiffness (introduction section, page 1518; large-scale three-dimensional (3-D) elasticity imaging is more readily conceivable with a robotic approach).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov in the view of Sliwa with the teaching Bell to provide an elasticity image includes a three- dimensional (3D) image of patient's tissue topography and stiffness. This modification would improve the performance of the robotic system (introduction section, page 1518).

Regarding claim 51, Egorov teaches the method of claim 47, wherein the elasticity image indicates a displacement of the tissue due to the ultrasound excitation of the tissue (paras 0044 and 0081; “strain” is a soft tissue displacement under tissue deformation. The tissue/structure elasticity images may be created as a ratio of stress to strain values for a set of pixels within superimposed (fused) tactile and ultrasound strain images for tissue deformation.).

Regarding claim 52, Egorov teaches the method of claim 47, further comprising: receiving physiological data related to the patient; and processing the received ultrasound images based on the physiological data (para. 0095).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Egorov et al (US Pub No. US 2017/0065249) in the view of Sliwa et al. (US Pub No. US 2007/0293792) and Bell et al (NPL: “Toward standardized acoustic force (ARF)-based ultrasound elasticity measurements with robotic force control”, [2016]), as in the rejection of claim 47, and in further view of Adebar et al. (NPL: “A robotic system for intra-operative trans-rectal ultrasound and ultrasound elastography in radical prostatectomy”, [2011]).
Regarding claim 48, Egorov in the view of Sliwa and Bell teaches the method of claim 47, however fails to explicitly teach further comprising: receiving, from a camera associated with the monitoring device, images of the anatomy; and analyzing the received images to identify outlines of the anatomy.
Adebar, in the same field of endeavor, teaches receiving, from a camera associated with the monitoring device, images of the anatomy; and analyzing the received images to identify outlines of the anatomy (registeration section, page 83; This registration method uses features
pressed into an air-tissue boundary that can be imaged by 3D ultrasound through the tissue and by stereoscopic cameras through the air.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Egorov in the view of Sliwa and Bell with the teaching Adebar to provide a camera associated with the monitoring device, images of the anatomy; and analyzing the received images to identify outlines of the anatomy. This modification would solve a rigid transformation between the camera and ultrasound coordinate frames (introduction section, page 1518).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793